              Case 1:11-cv-11170-DPW Document 300 Filed 08/16/19 Page 1 of 2



                                     UNITED STATES DISTRICT COURT
                                      DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA and
 COMMONWEALTH OF MASSACHUSETTS
 ex rel. JULIO ESCOBAR and CARMEN
 CORREA, ADMINISTRATRIX OF THE
 ESTATE OF YARUSHKA RIVERA                                           C.A. No. 11-CV-11170-DPW

              Relators–Plaintiffs,

 v.

 UNIVERSAL HEALTH SERVICES, INC.,
 UHS OF DELAWARE, INC., and HRI
 CLINICS, INC.

              Defendants.



      DECLARATION OF DR. NICOLE CHRISTIAN-BRATHWAITE IN OPPOSITION TO
               DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT




          I, Dr. Nicole Christian-Brathwaite, MD, under penalty of perjury and pursuant to 28 U.S.C. §

1746, declare the following to be true and correct:


          1.         I am currently the Medical Director for Riverside Community Care, a large community

mental health center with outpatient mental health clinics throughout Massachusetts.

          2.         I was retained by the Relators and the Commonwealth of Massachusetts (collectively the

“Plaintiffs”) to determine whether Arbour Lawrence employed a qualified Medical Director during the

relevant period, whether Dr. Maria Gaticales was qualified to render services to MassHealth members,

and whether Dr. Gaticales was qualified to supervise Advanced Practice Registered Nurses (“APRNs”)

engaged in prescriptive practices. As outlined in my expert report, I determined that Arbour Lawrence

failed to have a qualified Medical Director, Dr. Gaticales was not qualified to treat MassHealth members




{00047606 }
          Case 1:11-cv-11170-DPW Document 300 Filed 08/16/19 Page 2 of 2



unless under the clinical supervision of a qualified psychiatrist, and Dr. Gaticales was not qualified to

supervise APRNs engaged in prescriptive practices.

         3.      I drafted an expert report in this case; a true and accurate copy of which is attached.

         4.      If called to testify at trial in this case, I would testify under oath as to the sum and

substance contained in my expert report.



         Signed under the pains and penalties of perjury, this 19 day of July, 2019.



                                                             _______________________________

                                                             Dr. Nicole Christian-Brathwaite, MD




{00047606 }                                             2
